Case 1:21-cr-00206-CMA Document 9 Filed 07/27/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Criminal Action No. 21-cr-00206-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

DONALD D. SNIDER, JR.,

       Defendant.


               ORDER DENYING REQUEST FOR EARLY TERMINATION
                        FROM SUPERVISED RELEASE


       On June 30, 2021, Defendant Donald D. Snider, Jr. submitted a pro se request

for early termination of supervised release in his case (Doc. # 3). On July 1, 2021, the

Court ordered that the probation office and the United States respond, in writing, by July

15, 2021 (Doc. # 4). This Motion is opposed by the Government (Doc. # 6). The

probation office does not object to early termination (Doc. # 8).   The Court has

reviewed the mater and notes that restitution remains outstanding in the amount of

approximately six million dollars. Accordingly, it is

       ORDERED that Defendant’s Motion for early Termination of Supervised Release

(Doc. # 3) is DENIED due to the amount of restitution remaining to be paid.
Case 1:21-cr-00206-CMA Document 9 Filed 07/27/21 USDC Colorado Page 2 of 2




      The Court recommends that the probation office place the Defendant on a Low

Risk Supervision (LSR) caseload due to the Defendant’s compliance and low risk of

recidivism per PCRA.

      DATED: July 27, 2021

                                              BY THE COURT:


                                              _____________________________
                                              CHRISTINE M. ARGUELLO
                                              United States District Judge




                                          2
